DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  The word “of” appears to be erroneous at line 4 of claims 2 and 5 in describing what the relative velocity is between.  The limitation would appear to read properly without “of”.  Appropriate correction or clarification is required.
Information Disclosure Statement
The information disclosure statement filed 5/30/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because several publication numbers are incorrect, missing a digit.  The apparent intended documents are cited on the attached PTO-892.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claims 1 and 4 conclude with a function or step to “select those of the plurality of azimuth angle intervals where the difference exceeds a certain threshold.”  The metes and bounds of what it means to “select” in this context cannot be determined, particularly as nothing is done with such selections. For example, does merely observing that the velocity difference for one of the angle intervals exceeds “a certain threshold” (this threshold itself having unlimited scope) qualify as “selecting”?  Must each of the plurality of intervals in which the difference exceeds the threshold be stored or otherwise somehow grouped?  It is observed that the method of claim 4 requires no particular structure to perform the selection and claim 1 requires only generically the “vehicle radar system” itself, which is claimed to include only a “transceiver arrangement”.   To “select” is an abstract concept and it is not clear in the context of the claim how one of ordinary skill in the art would recognize what it requires.   The scope is particularly unclear when considered in the context of the specification and as expressed in claim 2, where these “selected” angle intervals appear to actually be “unselected”.  That is, the radar system omits measurement points from the “selected” intervals when performing a relative velocity calculation.   To this end, it is unclear for example whether a radar system or method which compares the velocity differences against a threshold and selects, for subsequent relative velocity estimation, measurement points for angle intervals where the difference does not exceed a threshold (i.e. the same points implicated for the estimation of claim 2) would qualify as having “selected” the intervals where the difference does exceed the threshold. 


Claims 3 and 6 require that the system or method only take an x-component of the radial velocity into account when the estimation of the radial velocity is calculated.  As a first matter, there is insufficient antecedent basis for “the estimation of the radial velocity” limitation in the claim.  Claims 2 and 5, on which claims 3 and 6 depend, require calculating “an estimation” of relative velocity if this is the intent.  Alternatively, claims 1 and 4 require that the system or method is to provide a radial velocity “for a plurality of measurement points” and it is not clear if what is “provided” is the intended “estimation” referenced in claims 3 and 6.  Separately, it is not clear in general what it means to only take a particular component of a velocity “into account” when calculating an estimation of that same velocity.  Is this to say that the calculated estimation is in fact only the “x-component” of the actual velocity?  Further still it is not clear in general what additional limitation the language is intended impose; there is no established basis or frame of reference for the “x-component” so as to determine what this component is.  Is the frame of reference relative to the radar itself, the host vehicle, a reflecting object, or something else? In other words, the claim should establish the x-direction so that the velocity component in that direction (“x-component”) can be defined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitations: “providing azimuth angle and radial velocity for a plurality of measurement points at the objects;
calculating a difference between a minimum radial velocity and a maximum radial velocity for the measurement points for a plurality of azimuth angle intervals; and 
selecting those of the plurality of azimuth angle intervals where the difference exceeds a certain threshold.”
Claim 5 adds: “calculating an estimation of a relative velocity in a certain direction between a host vehicle and the one or more objects; and4 BRINKS GILSON & LIONE Ann Arbor, MI
omitting the measurement points in the selected angle intervals  when performing the calculation.
The “providing” and “calculating” limitations are interpreted as mathematical calculations, whereas “selecting” encompasses a mental process. The limitations collectively amount to an abstract idea. Having identified an abstract idea, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the 
This judicial exception is not integrated into a practical application because the additional steps of generating, transmitting and receiving radar signals amounts to mere data gathering for the abstract idea and represents insignificant extra solution activity.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of generating, transmitting, and receiving radar signals simply adds well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (e.g. instant specification Background section). 

Allowable Subject Matter
Claims 1-3 appear be allowable if rewritten or amended as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu discloses an object detection device and an object detection method that consider a part of an object having a different traveling direction or traveling speed from that of a main part of the object, thereby being able to accurately determine the traveling 
Ikeya discloses grouping targets within a scan angle range which have positions and velocities that have differences less than a predetermined value. 
Zeng discloses a technique for vehicle wheel detection. 
Stelzen, Klotzbuecher, and Okamura were intended to be cited by Applicant on the IDS of 5/30/2018 but were provided with an incorrect publication number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646